Title: To James Madison from Lafayette, 11 November 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


                    
                        
                            My Dear sir,
                        
                        
                            La Grange
                            November 11th 1815.
                        
                    
                    Amidst the services I would be happy to render to the U.S. I set in the first rank an acquisition so precious, that America is the only Country upon earth which I cannot grieve to see benefitted by the loss of France.
                    General Bernard whom the Polytechnic School glories to have possessed, has so eminently distinguished himself in the Corps of Engineers, namely on the fortification of Antwerp, that Emperor Napoleon made him his Aid de Camp. In that capacity he obtained more and more the respect and affection of all, not only by the superiority of his military talents, and the amiableness of his disposition but also by the Patriotic frankness of his opinions—so that if the abilities, activity and economy of General Bernard place him far more in his professional line, his private character has been on every account an object of universal regard and applause.
                    How it becomes adviseable for him to leave his native Country which he has gloriously served for which he has often bled, where he is much esteemed and beloved I need not to explain. Offers have been made to him by several courts. However advantageous he has refused them, but has desired me to make a tender of his services to the U.S. more congenial to his feelings, where he intends if they are accepted to settle for life with his family.
                    I am so sensible of the value of General Bernard that I will feel highly happy to hear his proposal has obtained your approbation. Receive my Dear sir, the expression of my most affectionate respect.
                    
                        
                            La Fayette.
                        
                    
                